           Case 6:19-cv-00235-ADA Document 16 Filed 10/31/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


  BCS SOFTWARE, LLC,

                Plaintiff                             Case No. 6:19-cv-00235-ADA


                v.                                    JURY TRIAL DEMANDED


  SAMSUNG ELECTRONICS
  AMERICA, INC.,

                Defendant


        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
    PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)

      Plaintiff, BCS Software, LLC, hereby dismisses this action with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i):

      1.       BCS Software, LLC filed its Complaint in the above-titled action against

Samsung Electronics America, Inc. on April 1, 2019.

      2.       Samsung Electronics America, Inc. has not served an answer or a motion

for summary judgment in this action.

      3.       Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that a plaintiff may

dismiss an action without a court order by filing a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment.

      4.       Accordingly, BCS Software, LLC hereby dismisses this action with

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
        Case 6:19-cv-00235-ADA Document 16 Filed 10/31/19 Page 2 of 2




Dated: October 31, 2019                Respectfully submitted,




                                       Raymond W. Mort, III
                                       Texas State Bar No. 00791308
                                       raymort@austinlaw.com

                                       THE MORT LAW FIRM, PLLC
                                       100 Congress Ave, Suite 2000
                                       Austin, Texas 78701
                                       Tel/Fax: (512) 865-7950

                                       ATTORNEYS FOR PLAINTIFF




NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                         PAGE |2
